DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12th, 2021 has been considered and entered. 

Conditional Limitations
Claims 1 and 5-9 contain various conditional limitations. Claims 1 and 3-8 are
apparatus claims. 

Claim 1: An automated driving system … when the selected stop lot is not available … when the selected stop lot is available 
Claim 5: in a case where the automated driving vehicle…
Claim 6: in a case where the automated driving vehicle…
Claim 7: in a case where the automated driving vehicle…
Claim 8: in a case where the automated driving vehicle…
Claim 9: when another vehicle is stopped across…

With respect to system claims 1 and 5-9, the broadest reasonable interpretation of a system (or
apparatus or product) claim having structure that performs a function, which only needs to
occur if a condition precedent is met, requires structure for performing the function should the
condition occurs. See MPEP 2111.04, II. Accordingly, a structure capable of performing the
function of the above cited claim limitations is sufficient to disclose the above cited claim
limitations. See MPEP 2114. A claim containing a "recitation with respect to the manner in which
a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the
claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Elie (US 20180056990 A1) (“Elie”) in view of Matthiesen (US 20180188731 A1) (“Matthiesen”).

With respect to claim 1, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as an automated driving system, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 1, Elie teaches an automated driving system that controls an automated driving vehicle providing a driverless transportation service to a user, wherein a pick-up and drop-off area is a predetermined area in which the automated driving vehicle stops to pick up or drop off the user, and a plurality of stop lots are virtually arranged in the pick-up and drop-off area,
the automated driving system comprising:
a processor configured to control the automated driving vehicle (See at least Elie Paragraph 31 “The autonomous valet parking system determines, based on the vehicle's location and the stored parking area map, where to navigate the vehicle to find an available parking space, as indicated by block 506. The autonomous valet parking system controls the vehicle to navigate to the determined location in the parking area using the occupancy map, as indicated by block 508.”); and
a memory configured to store stop lot information indicating positions and an order of priority of the plurality of stop lots, and surrounding situation information indicating a situation around the automated driving vehicle (See at least Elie FIG. 1, 3 | Paragraphs 22-23 “FIG. 1 is a flowchart of an example process or method 100 for generating depth maps and an occupancy map using the autonomous valet parking system of the present disclosure. In various embodiments, the process 100 is represented by a set of instructions stored in one or more memories and executed by one or more processors (such as those described below in connection with FIG. 7)… In operation of this embodiment, the autonomous valet parking system obtains images using one or more and preferably a plurality of plenoptic cameras, as indicated by block 102. For example, a front-facing plenoptic camera of the vehicle obtains an image external to the front of the vehicle, a right-side-facing plenoptic camera of the vehicle obtains an image external to the right side of the vehicle, a rear-facing plenoptic camera of the vehicle obtains an image external to the rear of the vehicle, and a left-side-facing plenoptic camera of the vehicle obtains an image external to the left side of the vehicle. In this example embodiment, the plenoptic cameras combine to provide a 360 degree view of the area surrounding the vehicle. Each plenoptic camera generates a depth map for the image it obtained, as indicated by block 104. The depth map for an image includes location information indicating the distance of surfaces of the object(s) in the image from a reference point fixed to the vehicle, such as the location of the plenoptic camera that obtained that image or any other suitable point, or fixed in a vehicle coordinate system. The plenoptic cameras then send the generated depth maps (including the location information) to the vehicle controller, as indicated by block 106…The vehicle controller generates an occupancy map using the depth maps received from the plenoptic cameras, and particularly using the location information in those depth maps, as indicated by block 108. Specifically, the vehicle controller first transforms or combines the depth maps to a common vehicle coordinate system and then generates the occupancy map by, using the vehicle coordinate system, dividing the area surrounding the vehicle into a plurality of distinct regions and, based on the location information in the depth maps, classifies each region as either occupied (i.e., all or part of an object is located in the region) or unoccupied (i.e., no objects are located in the region). Specifically, since the vehicle controller knows the location of the regions relative to the vehicle (using the vehicle coordinate system) and, based on the location information of the depth map, the locations of objects surrounding the vehicle, the vehicle controller is able to determine, for each region, if all or part of an object is located within that region. If a region in the occupancy map is unoccupied, that region is a travel region in which the vehicle can safely travel, and if an region in the occupancy map is occupied, that region is not a travel region and the vehicle cannot safely travel in that region. In this embodiment, as long as the vehicle is powered on, the process 100 continuously repeats such that the vehicle controller updates the occupancy map in real-time.” | Paragraphs 29-31 “FIG. 3 is a flowchart of an example process or method 500 for autonomously valet parking a vehicle using an occupancy map and a stored parking area map using the autonomous valet parking system of the present disclosure. In various embodiments, the process 500 is represented by a set of instructions stored in one or more memories and executed by one or more processors (such as those described below in connection with FIG. 7). Although the process 500 is described with reference to the flowchart shown in FIG. 3, many other processes of performing the acts associated with this illustrated process 500 may be employed…In operation of this embodiment, the autonomous valet parking system receives an auto-valet park input, as indicated by block 502. The autonomous valet parking system may receive the auto-valet park system in any suitable manner, such as via an input to a touch screen of the vehicle. To enable the vehicle controller to use the parking area map to navigate to and park in an available parking space in this embodiment, the vehicle controller first determines the vehicle's location. Here, the vehicle controller does so by comparing images obtained by the plenoptic cameras to the parking area map, as indicated by block 504. More specifically, in this embodiment, the plenoptic cameras continuously obtain images, generate depth maps for the images, and send those images and the corresponding depth maps to the vehicle controller. The vehicle controller analyzes the images to identify any objects included in the images, such as curbs, signs, pedestrians, other vehicles, trees, streetlights, houses, and the like. To determine the vehicle's location, the autonomous valet parking system compares any identified objects to the objects included in the parking area map (which the autonomous valet parking system stores in a memory in this example embodiment), and then uses a triangulation technique to determine the vehicle's location. The autonomous valet parking system determines, based on the vehicle's location and the stored parking area map, where to navigate the vehicle to find an available parking space, as indicated by block 506. The autonomous valet parking system controls the vehicle to navigate to the determined location in the parking area using the occupancy map, as indicated by block 508. Specifically, the vehicle controller controls the vehicle to travel in unoccupied travel regions and not in occupied regions. While the autonomous valet parking system is navigating the vehicle to the determined location, the autonomous valet parking system continuously obtains images using the plenoptic cameras, as indicated by block 510. The vehicle controller analyzes the obtained images to determine if they include an available parking space, as indicated by diamond 512. For instance, the vehicle controller analyzes the obtained images to identify designated objects, such as particular configurations of paint on pavement, that indicate an available parking space. If the image includes an available parking space, the autonomous valet parking system controls the vehicle to navigate to and park in the available parking space, as indicated by block 514. If the image does not include an available parking space, the vehicle controller determines whether the vehicle has reached the designated location, as indicated by diamond 516. If the vehicle has not reached the designated location, the process 500 returns to the block 510. If, on the other hand, the vehicle controller determines at diamond 516 that the vehicle has reached the designated location, the process 500 returns to block 506.”), wherein
the processor is further configured to:
execute a determination process that determines, based on the positions indicated by the stop lot information and the surrounding situation information, whether or not the selected stop lot is available for the automated driving vehicle to stop (See at least Elie FIG. 3 blocks 510, 512, 516);
when the selected stop lot is not available for the automated driving vehicle to stop, select a stop lot of a next order of priority to execute the determination process (See at least Elie FIG. 3 blocks 510, 512, 516);
when the selected stop lot is available for the automated driving vehicle to stop, set the selected stop lot as a target stop lot (See at least Elie FIG. 3 blocks 510, 512, 516); and
control the automated driving vehicle so as to stop in the target stop lot (See at least Elie FIG. 3 blocks 514);
Elie fails to explicitly disclose selecting a stop lot of a highest order of priority among the plurality of stop lots based on the stop lot information.
Matthiesen, however, teaches selecting a stop lot of a highest order of priority among the plurality of stop lots based on the stop lot information (See at least Matthiesen FIG. 3, 6 | Paragraph 29 “FIG. 6 illustrates an example graphical user interface 600 for selecting a drop-off location, in accordance with an embodiment. As shown in FIG. 6, a drop-off GUI can be displayed after the autonomous ride has started. In some embodiments, the current location of the autonomous vehicle can be monitored and compared to the selected drop-off location. When the current location of the autonomous vehicle 602 is within a threshold distance of the drop-off location the drop-off GUI can be displayed. As shown in FIG. 6, a localized view of the drop-off location can be displayed including one or more drop-off locations 604A-E. A drop-off location can be selected by tapping on the desired drop-off location. The drop-off locations may be predefined by the ride matching system and may each be associated with an identifier which the ride matching system may use to identify corresponding location data (e.g., in a look-up table, database, or other data structure)… As discussed with respect to pickup locations, in some embodiments, location information may also be shown for drop-off locations. The location information may include one or more of an address, an establishment name (e.g., restaurant, bar, or other business name) for an establishment at or near the location, recommended nearby locations to visit, or other location information. In some embodiments, each location may be associated with different rates. The select drop-off location GUI may display each localized drop-off location location and corresponding rate to the requestor. For example, a drop-off location location at a less busy intersection may be priced differently than a drop-off location location at high traffic intersection. In some embodiments, rates may be determined based on how a location positions the autonomous vehicle for a next ride. For example, a drop-off location may be associated with a lower rate if that location enables the autonomous vehicle to pick up a next ride more quickly. Instructions may then be sent to autonomous vehicle 602, to go to the selected drop-off location 604A.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Elie to include selecting a stop lot of a highest order of priority among the plurality of stop lots based on the stop lot information, as taught by Matthiesen as disclosed above, in order to ensure optimal areas for the vehicle to pick up or drop off a user (Matthiesen Abstract “Embodiments provide techniques, including systems and methods, to manage rider pickup and drop-off for autonomous vehicles.”).

With respect to claim 2, Elie in view of Matthiesen teach that the plurality of stop lots include a standard stop lot that is predetermined or specified by the user and that the standard stop lot has the highest order of priority among the plurality of stop lots (See at least Elie Paragraph 47 “In certain embodiments, the autonomous valet parking system enables the driver to input one or more parking space preferences and uses those parking space preferences to at least in part determine the parking space in which to park the vehicle. For instance, the autonomous valet parking system may receive preferences for: a parking space in the shade, a parking space that does not include a puddle, and a parking space that is not next to a large truck. The autonomous valet parking system uses sensor feedback to identify a parking space that satisfies these conditions.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Elie (US 20180056990 A1) (“Elie”) in view of Matthiesen (US 20180188731 A1) (“Matthiesen”) further in view of Bryson (US 20180082219 A1) (“Bryson”).

With respect to claim 3, Elie in view of Matthiesen fail to explicitly disclose that a stop lot closer to the standard stop lot has a higher order of priority. 
Bryson, however, teaches that a stop lot closer to the standard stop lot has a higher order of priority (See at least Bryson paragraph 53 “In this embodiment, the method 120 determines at least one physical attribute of the passenger in block 146. The physical attribute may be a physical limitation, such as but not limited to vision impairments, or a physical disablement for example, that creates difficulties for the passenger to move about the facility. The physical attribute may also be a medical condition, such as asthma for example, that may occur on a periodic or regular basis. In the case of either a physical limitation or a medical condition, the physical attribute may limit or otherwise affect the passengers ability to comfortably reach an egress location. The method 120 then proceeds to block 148 where the egress location is determined based on the identified physical attribute. For example, passenger 108A may be hindered by a leg injury, this physical attribute may prioritize the closest egress location (e.g. location 102B) even though the queue time for this location may be longer than another egress location such as location 102C, which requires the passenger 108A to climb stairs or take an elevator.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Elie in view of Matthiesen so that a stop lot closer to the standard stop lot has a higher order of priority, as taught by Bryson as disclosed above, in order to ensure faster pick up or drop off times to the user (Bryson Paragraph 2 “The present invention relates generally to a system and method for operating an autonomous vehicle, and in particular to a system and method for scheduling an autonomous vehicle for picking up or dropping passengers off at a facility with multiple egresses.”).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elie (US 20180056990 A1) (“Elie”) in view of Matthiesen (US 20180188731 A1) (“Matthiesen”) further in view of Mimura (US 20200262453 A1) (“Mimura”) further in view of Stefik (US 20200013288 A1) (“Stefik”). 

With respect to claim 4, Elie in view of Matthiesen fail to explicitly disclose:
a direction of vehicle travel in the pick-up and drop-off area is a first direction that is predetermined, the plurality of stop lots further include: a downstream stop lot located in the first direction when viewed from the standard stop lot; and an upstream stop lot located in a second direction opposite to the first direction when viewed from the standard stop lot, and the processor switches a setting of the order of priority according to whether the automated driving vehicle drops off or picks up the user.
Mimura, however, teaches:
a direction of vehicle travel in the pick-up and drop-off area is a first direction that is predetermined (See at least Mimura FIG. 9 showing vehicles in only one directional movement)
the plurality of stop lots further include:
a downstream stop lot located in the first direction when viewed from the standard stop lot; and an upstream stop lot located in a second direction opposite to the first direction when viewed from the standard stop lot (See at least Mimura FIG. 9 | Paragraphs 113-120 “Hereinafter, a process of the pick-up mode determiner 530 will be described. FIG. 9 is a diagram shown to describe usage situations of the stopping area 310 and the pick-up area 320. A case in which an occupant gate Gt is provided in the pick-up area 320 at the visiting destination facility and each of the occupant candidates passes through the occupant gate Gt and moves to the pick-up area 320 immediately before or after the vehicle into which he/she will get arrives at the stopping area 310 will be described. The pick-up mode determiner 530 determines the pick-up mode of each vehicle in the stopping area 310 on the basis of the number of occupant candidates of each vehicle, the number of items or sizes of items of luggage of each vehicle, or priorities of the occupant candidates at the time of the getting-into/out process. For example, the pick-up mode determiner 530 makes a determination so that a vehicle associated with an occupant candidate having high priority at the time of the getting-into/out process is preferentially stopped at a position at a short movement distance from the occupant gate Gt of FIG. 9 (a stop position of a vehicle mB or a vehicle mC in FIG. 9) as a position where it is easy to use the stopping area 310. When occupant candidates scheduled to get into or out of vehicles have the same priority at the time of the getting-into/out process, the pick-up mode determiner 530 determines the pick-up mode of each vehicle in the stopping area 310 on the basis of the number of occupant candidates of each vehicle and the number of items or sizes of items of luggage of each vehicle. In the following description, a case in which priorities of the occupant candidates at the time of the getting-into/out process shown in FIG. 9 have the same priority will be described … The fact that vehicles are stopped at adjacent positions indicates that no other vehicle is stopped between vehicles having a high degree of relation, for example, such as the vehicle mB, the vehicle mC, and a vehicle mD of FIG. 9. Stopping vehicles at adjacent positions may include stopping vehicles at near positions in a direction that is the same as a traveling direction of the vehicles (a longitudinal direction) or stopping vehicles at near positions side by side in a direction parallel to the traveling direction of the vehicles (a lateral direction) …  When the stop position is determined, the pick-up mode determiner 530 notifies the target vehicle of the determined stop position. At this time, notification details may be, for example, an absolute position at which the front end of the vehicle is adjusted or an inter-vehicle distance from a preceding vehicle. When frame lines and the like are provided in the stopping area 310 and a recommended stop position of each vehicle is set, the notification details may be information for designating one of the frame lines in which the vehicle should stop. In the same manner, when a pick-up order is determined, the pick-up mode determiner 530 notifies the target vehicle of the determined pick-up order. At this time, the notification details are information for recognizing another vehicle which is in front of or behind the target vehicle (or waits for the movement to the stopping area 310) … The pick-up mode determiner 530 determines that a vehicle having a large number of occupant candidates, i.e., a vehicle having a high moving cost, is to be stopped at a position closer to the occupant gate Gt in the stopping area 310. In the example shown in FIG. 9, the pick-up mode determiner 530 determines that the vehicle mB is to be stopped at a position closer to the occupant gate Gt because an amount of luggage of the occupant candidate associated with the vehicle mB is large. The pick-up mode determiner 530 estimates the amount of luggage to be loaded for each vehicle on the basis of various types of information of the storage 540 and determines a stop position so that a vehicle having a large amount of luggage to be loaded is stopped at a position close to the occupant gate Gt of the stopping area 310.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Elie in view of Matthiesen to include that a direction of vehicle travel in the pick-up and drop-off area is a first direction that is predetermined, the plurality of stop lots further include: a downstream stop lot located in the first direction when viewed from the standard stop lot; and an upstream stop lot located in a second direction opposite to the first direction when viewed from the standard stop lot, as taught by Mimura as disclosed above, in order to ensure clear separation for stop lots (Mimura Paragraph 7 “According to an aspect of the present invention, there is provided a pick-up management device including: an acquirer configured to acquire first information about a situation of movement of a vehicle from a parking area to a stopping area”).
Elie in view of Matthiesen in view of Mimura fail to explicitly disclose switching a setting order of the priority according to whether the automated driving vehicle drops off or picks up the user.
Stefik, however, teaches switching a setting order of the priority according to whether the automated driving vehicle drops off or picks up the user (See at least Stefik Paragraph 17 “A still further embodiment provides a system and method for providing distributed on-street valet parking with the aid of a digital computer. Parking spaces for valet services are reserved. One of the reserved parking spaces is designated as a valet drop-off parking space. A motor vehicle is detected in the valet drop-off parking space and a notification that the motor vehicle requires parking is provided to a valet of the detected motor vehicle. A search is conducted for the reserved parking spaces available for valet services for the motor vehicle. At least one of the reserved parking spaces available for the motor vehicle is identified and the motor vehicle is parked in the identified reserved parking space.” | Paragraph 34 “FIG. 17 is a flow diagram showing a routine for a customer priority parking service for use in the parking services of FIG. 1.” | Paragraph 72 “Parking privileges can be added to a parking account 37 a-c by a user at will. Parking privileges can be indicated by a physical permit that the user presents to a parking device 21, or using a digital tickets or permits that are electronically transmitted by the parking services 12. Parking privilege permits include permits for delivery vehicles, tourist vehicles, street cleaning exemption passes, fleet or bulk rate charges, special use, valet parking, taxicab parking, and other privileges. The privileges can include receiving bulk parking rates, priority parking, handicapped or senior citizen parking, special event or one-time use parking, such as would be helpful for tourists or other occasional visitors, and so on. Additionally, permits for using a parking space 24 for non-parking purposes, for instance, to provide a drive-up concierge or valet service or to facilitate road maintenance or building construction, could also be provided through a parking account 34 a-c. Furthermore, monthly or periodic charges for parking could be billed directly to a credit card or through other pre-set payment arrangement as maintained in a parking account 37 a-c.” | Paragraph 171 “A valet pickup location may be designated, which is where customers drop off and pick up their cars with the valet parking service. Generally, the valet pickup location is close by the business that is sponsoring the event, although a floating or on-request pickup location could also be arranged with prior customer notice, as further described below. In a further embodiment, a parking space 24 can be designated as the valet pickup location. The vehicle sensor 22 detects that a vehicle has parked in the parking space 24 and a valet is notified by a message or other notification sent via the parking services 12.” | Paragraph 178 “Further, the valet parking service could also set up a designated “valet drop-off” parking space 24. When a car is parked in that space, the system could automatically summon a valet, who is notified that there is a car that needs to be parked. Cars could also be returned to the “valet drop-off” parking space 24 for customer pickup, or another parking space 24 could be designated for valet pick-up.”).
It would have been obvious to one of ordinary skill to have modified the apparatus of Elie in view of Matthiesen in view of Mimura to include switching a setting order of the priority according to whether the automated driving vehicle drops off or picks up the user, as taught by Stefik as disclosed above, in order to ensure efficiency in pick-up and drop-off locations for vehicles (Stefik Paragraph 2 “This application relates in general to valet parking and, in particular, to a system and method for providing distributed on-street valet parking with the aid of a digital computer.”).

With respect to claim 5, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (2) as noted above, such as an automated driving system, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The conditional limitations carried out in claim 5 are performed by an automated driving system (Spec. FIG. 1, 1 “automated driving vehicle”).  Elie in view of Matthiesen disclose the same structure (“Elie Paragraph 31 “The autonomous valet parking system determines, based on the vehicle's location and the stored parking area map, where to navigate the vehicle to find an available parking space, as indicated by block 506. The autonomous valet parking system controls the vehicle to navigate to the determined location in the parking area using the occupancy map, as indicated by block 508”) such that Elie in view of Matthiesen disclose a structure capable of performing limitation (2).

With respect to claim 5, Elie in view of Matthiesen in view of Mimura in view of Stefik teach in a case where the automated driving vehicle drops off the user, the order of priority of the upstream stop lot is higher than the order of priority of the downstream stop lot (See at least Mimura Fig. 9 | Paragraphs 113-120) (See at least Stefik Paragraph 149 “Merchants may want to provide priority parking for their customers on the day of a sale or at other times. For example, they may want to encourage customers by providing priority parking for them in front of their store. The customer priority parking service enables merchants to allocate these parking spaces for their customers during a specific period. FIG. 17 is a flow diagram showing a routine for a customer priority parking service 230 for use in the parking services 12 of FIG. 1. Parking is allocated to the merchant by the parking services 12 during the specified parking period (step 231). The parking indicators 23 proximate to the allotted parking spaces 24 are set to indicate the priority status of the parking spaces 24 (step 232). For example, the parking spaces 24 could flash green-and-blue indicators, accompanied by a short message displayed on the parking device 21.” | Paragraph 152 “Merchants may sometimes find changing parking regulations temporarily to be helpful to business. For example, an ice cream shop may want to encourage rapid parking turn-over in front of their shop. A merchant-guided parking service enables merchants purchase changes in regular parking constraints for parking spaces 24 in front of or near to their businesses. Some limits may apply. This service can be combined with customer-priority parking, as described supra, to more effectively control parking in front of or near a business by raising fees and shortening parking periods for non-customers.”).

With respect to claim 6, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (3) as noted above, such as an automated driving system, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The conditional limitations carried out in claim 6 are performed by an automated driving system (Spec. FIG. 1, 1 “automated driving vehicle”).  Elie in view of Matthiesen disclose the same structure (“Elie Paragraph 31 “The autonomous valet parking system determines, based on the vehicle's location and the stored parking area map, where to navigate the vehicle to find an available parking space, as indicated by block 506. The autonomous valet parking system controls the vehicle to navigate to the determined location in the parking area using the occupancy map, as indicated by block 508”) such that Elie in view of Matthiesen disclose a structure capable of performing limitation (3).

With respect to claim 6, Elie in view of Matthiesen in view of Mimura in view of Stefik teach in a case where the automated driving vehicle picks up the user, the order of priority of the downstream stop lot is higher than the order of priority of the upstream stop lot (See at least Mimura Fig. 9 | Paragraphs 113-120)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elie (US 20180056990 A1) (“Elie”) in view of Matthiesen (US 20180188731 A1) (“Matthiesen”) further in view of Li (US 9773413 B1) (“Li”).

With respect to claim 9, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (6) as noted above, such as an automated driving system, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The conditional limitations carried out in claim 9 are performed by an automated driving system (Spec. FIG. 1, 1 “automated driving vehicle”).  Elie in view of Matthiesen disclose the same structure (“Elie Paragraph 31 “The autonomous valet parking system determines, based on the vehicle's location and the stored parking area map, where to navigate the vehicle to find an available parking space, as indicated by block 506. The autonomous valet parking system controls the vehicle to navigate to the determined location in the parking area using the occupancy map, as indicated by block 508”) such that Elie in view of Matthiesen disclose a structure capable of performing limitation (6).
 
With respect to claim 9, Elie in view of Matthiesen fail to explicitly disclose when another vehicle is stopped across two of the plurality of stop lots, the processor detects an available space adjacent to said another vehicle based on the surrounding situation information and updates the plurality of stop lots so that the available space becomes a new stop lot.
Li, however, teaches when another vehicle is stopped across two of the plurality of stop lots, the processor detects an available space adjacent to said another vehicle based on the surrounding situation information and updates the plurality of stop lots so that the available space becomes a new stop lot (See at least Li FIG. 6 | Col 15 lines 42-59 “FIG. 6 illustrates an ADM 602 monitoring a parking area 600 with vehicles 604 parked outside the parking boundaries 606, in accordance with embodiments. Although the parking area 600 is depicted as having a parallel parking arrangement, the approaches described herein can also be applied to other types of parking arrangements. The vehicles 604 in the parking area 600 may be parked with an offset relative to the parking boundaries 606. In some instances, the amount of the offset may be similar through a consecutive sequence of parked vehicles 604, and may revert to no offset (e.g., parking between the boundaries 606) following a gap in the sequence of parked vehicles. The ADM 602 can determine the amount of offset relative to the parking boundaries 606 and take the offset into account when scanning each of the vehicles 604. For example, if the ADM 602 detects that a vehicle 604 is parked over the boundary 606 by an offset of 2 feet, when scanning the adjacent parking spaces, the ADM 602 can offset the expected location for the vehicle by 2 feet.”).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons indicating allowable subject
matter. The prior art does not teach, disclose or suggest the limitation of claim 1 combined with the
limitation of claim 4 and that of claim 7 or with that of claim 8. The prior art fails to teach, disclose or suggest the detailed combination of claim limitations required in claims 1, 4, and 7 or 8 and in the order required by the claim language.
	The prior art fails to teach disclose or suggest the classification of upstream lots into nearby upstream lots, and adjusting priorities with regards to a nearby upstream lot. 
The prior art fails to teach disclose or suggest the classification of downstream lots into nearby downstream lots, and adjusting priorities with regards to a nearby downstream lot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/               Examiner, Art Unit 3667                                                                                                                                                                                         
/RACHID BENDIDI/               Primary Examiner, Art Unit 3667